Citation Nr: 0304550	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  95-09 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
condition, to include kidney, bladder, prostate, and testicle 
disorders.

2.  Entitlement to service connection for a gastrointestinal 
condition.

3.  Entitlement to service connection for eczema.  

4.  Entitlement to service connection for an allergic 
condition, asthma, and a throat condition.  

5.  Entitlement to service connection for a jaw fracture 
including temporal mandibular joint syndrome and headaches.

6.  Entitlement to service connection for a chipped bone of 
the left foot. 

7.  Entitlement to service connection for a left hip 
disability.

8.  Entitlement to service connection for shortening of the 
left leg with muscle loss and muscle spasm.

9.  Entitlement to service connection for a left shoulder 
condition.

10.  Entitlement to service connection for frostbite.

(The issues of entitlement to service connection for a low 
back disability and entitlement to a higher initial 
evaluation for epididymitis will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from January 1991 to 
August 1994.

This appeal arises from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that adjudicated claims of entitlement 
to service connection for 30 claimed disorders.  That rating 
decision granted service connection for postoperative left 
knee disability (10 percent), for right knee stress injury 
(10 percent), for hypertension (10 percent), and for 
hemorrhoids (noncompensable).  All others were denied.  

In March 1995, the veteran submitted a notice of disagreement 
(NOD) addressing 15 service connection issues as follows: 
urinary tract infection, allergy; asthma; chipped bone of 
left foot; gastritis; left hip disorder; residuals of 
frostbite; a back disorder; a throat disorder; eczema; left 
leg length shortening; loss of muscle mass and muscle spasm; 
left shoulder disorder; temporal mandibular joint syndrome; 
and, epididymitis with atrophy of testes.  

In March 1995, the RO issued a rating decision granting 
service connection for epididymitis (10 percent).  The RO 
then issued a statement of the case (SOC) addressing the 14 
remaining service connection issues that the veteran 
mentioned in his NOD.  

In May 1995, the veteran submitted a timely substantive 
appeal in which it appears that the veteran intended to 
appeal all issues discussed in the statement of the case.  
See 38 C.F.R. § 20.202.  The substantive appeal also appears 
to contain an NOD concerning two additional issues: the 
disability rating assigned for hypertension and the 
disability rating assigned for the left knee.  Where no SOC 
has been issued concerning an appealed issue, the Board is to 
remand rather than refer the issue (See Manlincon v. West, 
12 Vet. App. 238 (1999)); however, in this case, the Board 
will refer these issues to the RO, as the veteran's intent is 
not clear. 

The veteran's substantive appeal contains a new claim of 
service connection for ear infection.  This is referred to 
the RO for appropriate action.  

In June 1995, the veteran requested service connection for 
dizzy spells and for left leg and left foot numbness.  These 
are referred to the RO for appropriate action.  

In September 1995, the RO issued a supplemental statement of 
the case (SSOC) on the rating assigned for epididymitis.  In 
October 1995, the veteran submitted additional argument on 
the issue of the rating for epididymitis, which the Board 
finds adequate to perfect his appeal of that issue.  

In an April 1998 rating decision, the RO denied entitlement 
to service connection for a temporary total rating for 
hospitalization and for a temporary total rating for 
convalescence.  The veteran has not voiced any disagreement 
with that decision and thus those issues are not on appeal.  

In April 1999, the RO determined that a claim of entitlement 
to service connection for hepatitis C virus was not well 
grounded.  In October 2001, the RO notified the veteran that 
the hepatitis claim would be re-developed and readdressed.  
No further decision on that claim has been issued.  This is 
referred to the RO for appropriate action.  

The veteran had earlier requested a hearing before an RO 
hearing officer but later withdrew that request.  He 
testified before the undersigned member of the Board in 
January 2003.  At the hearing, the veteran agreed to clarify 
and combine the issues on appeal as noted on page 1 of this 
decision.  During the hearing, the veteran raised the issue 
of an increased rating for hemorrhoids and the issues of 
service connection for tinnitus and for cardiovascular renal 
disease.  These are referred to the RO for appropriate 
action.  

The Board is undertaking additional development on the issue 
of service connection for a low back disorder and for a 
higher initial rating for epididymitis pursuant to 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
Supp. 2002) and 38 C.F.R. § 20.900(c) (2002).

FINDINGS OF FACT

1.  A genitourinary (GU) disability manifested by bladder 
outlet obstruction (BOO) and prostatitis began during active 
service.  

2.  The medical evidence reflects that there is no current 
gastrointestinal (GI) disorder. 

3.  Eczema, seborrheic dermatitis, and tinea pedis were first 
shown during active service. 

4.  Allergic rhinitis and allergy symptoms later diagnosed as 
reactive airway disease were first shown during active 
service. 

5.  Recurring headaches and temporal mandibular joint 
syndrome are linked by medical evidence to active service. 

6.  Left foot trauma during active service and residuals 
attributed to that trauma are linked by medical evidence to 
active service. 

7.  Left hip limitation of motion has been attributed by 
medical evidence to service-connected left knee trauma.  

8.  Medical evidence attributes left leg shortening and loss 
of muscle mass of the left leg to the service-connected left 
knee; there is no medical evidence of loss of mass of any 
other muscle nor of any neurological disorder manifested by 
muscle spasm.  

9.  Medical evidence reflects that a painful left shoulder 
began during active service. 

10.  There is no medical evidence of a current disability due 
to frostbite.  


CONCLUSIONS OF LAW

1.  A GU disability manifested by bladder outlet obstruction 
(BOO) and prostatitis were incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).

2.  A GI disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).

3.  Eczema, seborrheic dermatitis, and tinea pedis were 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

4.  Allergic rhinitis and reactive airway disease were 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

5.  Recurring headaches and temporal mandibular joint 
syndrome were incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).

6.  A left foot disability was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

7.  Left hip limitation of motion was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2002).

8.  Left leg shortening and loss of left leg muscle mass was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

9.  Left shoulder limitation of motion was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

10.  Residuals of frostbite were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  GU (Kidney, Bladder, Prostate, Testicles)

The veteran's service medical records (SMRs) reflect that an 
enlistment examination report dated in December 1990 notes no 
relevant abnormality.  A September 1992 work-up for the knees 
reflects that blood and lab work was done and also notes 
moderate uric acid crystals.  A March 1994 report note 
complaint of chronic left testicular pain.  The veteran had 
been receiving nerve blocks for the pain.  He had received 
Cipro(r) and Motrin(r) and had a local injection of anesthetic 
and steroid into the left groin area.  A May 1994 reflects 
that the veteran had been on non-steroidal anti-inflammatory 
drugs for 2 years.  The report also notes that he was taking 
Cipro(r), 500 mg., for epididymitis

In July 1994, the veteran reported hematochezia.  During 
evaluation for that complaint, the prostate was noted to be 
normal.  An Army medical evaluation board convened in July 
1994 and recommended separation from active service with 10 
percent disability severance pay.  The primary diagnosis was 
bilateral retropatellar pain syndrome and chronic left 
orchialgia manifested by pain on physical activity, lifting, 
and carrying.   

The veteran submitted a claim for service connection for 
testes and urinary tract infection in August 1994.  

The veteran underwent a VA examination in September 1994, 
during which he reported chronic testicle pain and 
intermittent burning sensation during urination.  He reported 
that his testicles occasionally swelled and shrank.  The 
examiner noted that the liver, kidney, and spleen appeared to 
be normal.  There was no inguinal hernia.  External genitalia 
appeared normal.  During palpation of testicles, the veteran 
did not complain of any pain.  There was a small, tender 
spermatocele.  The diagnoses included history of chronic 
epididymitis; and, left spermatocele.  The examiner also 
noted psychosomatic complaints that might be explained by a 
psychiatric evaluation.  

An October 1994 VA medical certificate reflects that the 
veteran had testicle pain that radiated to the inner groin.  
The report reflects that the veteran had been on Cipro(r) for a 
long time.  

The RO denied service connection for urinary tract infection 
in a February 1995 rating decision.  The RO determined that 
any in-service urinary tract infection had resolved.  

The veteran underwent a VA compensation and pension 
examination for testicular disease in April 1995.  During the 
examination, the veteran complained of left testicle atrophy.  
The examiner addressed whether any testicular atrophy should 
be service-connected and responded by noting an absence of 
testicular atrophy.  The examiner, however, did find that the 
veteran had orchiditis and prostatitis, which were felt to 
have arisen from the same organism that caused the veteran's 
service-connected epididymitis and remarked that a urologist 
had put the veteran on a long course of antibiotic treatment.  
The examiner found a greatly enlarged left epididymus that 
was soft, tense, and exquisitely painful.  The left testis 
was also greatly painful.  The prostate was soft, spongy, and 
tender.  The tentative diagnosis was left epididymitis with 
left orchiditis and prostatitis.  No left testicle atrophy 
was found.  A PSA (prostatic specific antigen) and a sperm 
count were ordered.  The veteran reported that the disability 
precluded heavy work such as lifting or anything that 
required prolonged standing or walking.  He reported 
continuous sharp burning groin pain that also caused 
impotence.  

An April 1995 VA treatment report reflects and assessment of 
prostatitis, being treated with Floxin(r) and sitz baths.  

A July 1995 VA treatment report notes BOO symptoms.  Relevant 
history includes mention of a difficult bladder 
catheterization in the Army.  The veteran reported 
prostatitis, epididymitis, kidney infection and that he had 
been on Cipro(r) for 6 weeks with no relief.  The assessment 
was BOO with questionable stricture and chronic prostatitis.  

According to an October 1996 VA treatment report, the 
prostate and left testicle were tender.  The assessment was 
chronic left orchialgia and prostatitis.  Sitz baths and 
Ibuprofen were prescribed.  

VA hospitalized the veteran in August 1997 for complications 
arising from injuries suffered in an auto collision that had 
occurred in December 1996 and which resulted in small bowel 
resection and partial colon resection.  The report notes a 
history of multiple urinary tract infections in 1991 and 
1994.  

The veteran was hospitalized from June to July 2002 for small 
bowel obstruction.  During hospitalization, a kidney stone 
was also detected.

In January 2003, the veteran testified before the undersigned 
member of the Board that his GU conditions were in a vicious 
circle with his service-connected epididymitis.  He testified 
that he had a very painful testicle and that the virus 
attacked other nearby organs as well.  Since 1991, he had 
been on Cipro(r), penicillin, amoxicillin, and Flucloxacilin.  
About 2 1/2 years earlier, they decided that he had built up 
too much immunity to keep using those antibiotics.  He 
testified that that although Army paperwork reflected that he 
was separated for a knee disability, the separation was 
really for testicle pain that prevented lifting any weight 
and any running.  He felt that the virus also attacked his 
kidneys.  He testified that he has needed catheterization to 
induce urination because of all the symptoms caused by the 
infections.  He felt that this virus also caused various GI 
conditions.  

B.  GI Condition

The veteran's enlistment examination report is negative for 
any relevant condition.  Complaint of diarrhea was noted at 
various times during active service.  A diagnosis of 
gastrointestinal viral syndrome was given in October 1991.  A 
May 1994 reflects that the veteran reported, "My stomach is 
killing me".  He reported several weeks of epigastric and 
abdominal pain.  There was a question of dark stools.  He had 
been on non-steroidal anti-inflammatory drugs for 2 years.  
The assessment was dyspepsia and questionable peptic ulcer 
disease, possibly due to Motrin(r).  In July 1994, a 2-year 
history of hematochezia was reported.  The prostate was felt 
to be normal and the assessment was hematochezia, most likely 
due to rectal fissure healing.  The veteran underwent an 
upper GI radiograph study in August 1994 because of complaint 
of epigastric pain and dyspepsia.  The study showed a normal 
GI system.  In August 1994, the veteran underwent a barium 
swallow study because of continued abdominal pain and 
hematochezia.  The study identified no abnormality.

The veteran submitted a claim for service connection for a 
stomach condition in August 1994.  

The veteran underwent a VA examination in September 1994, 
during which he reported chronic nausea, vomiting, and 
diarrhea, occurring about 2 weeks out of each month.  He 
reported no body weight loss despite his symptoms.  The 
examiner noted that the abdomen and liver appeared to be 
normal.  The diagnoses included external hemorrhoid, minimal.  
The examiner also noted psychosomatic complaints that might 
be explained by a psychiatric evaluation.  

The RO denied service connection for stomach trouble in a 
February 1995 rating decision.  The RO determined that any 
in-service stomach trouble had resolved.  

In January 2003, the veteran testified before the undersigned 
member of the Board that the virus that caused epididymitis 
attacked other nearby organs as well and caused various GI 
conditions.  Since the initial infection in service, he had 
been treated with anti-inflammatory that burned holes in his 
stomach and caused ulcers.  Since 1991, he had been on Cipro(r) 
and penicillin trying to kill the virus.  Amoxicillin and 
Flucloxacilin were also used until about 2 1/2 years ago when 
they decided that he had built up too much immunity to keep 
using those antibiotics.  He testified that his diarrhea was 
so severe that he would fall off the toilet.  His 
representative noted that in August 1994, recurrent 
hematochezia was diagnosed.  

C.  Eczema

An enlistment examination report dated in December 1990 notes 
no relevant abnormality.  In June 1992, diagnoses of tinea 
pedis and left thigh rash were given.  A July 1994 report 
reflects complaint of swollen lymph nodes but also notes 
eczema and other symptoms.  

The veteran submitted a claim for service connection for 
eczema in August 1994.  He reported that he had eczema all of 
his life but that it had been aggravated by military service.  

In September 1994, the veteran underwent a VA dermatology 
compensation and pension examination.  He reported a history 
of intermittent rash on the wrists, scalp, inguinal and toe 
web areas that he treated with tar shampoo and fungicide.  He 
said that acne appeared on his face during active service, 
but that it resolved.  The only lesion that the examiner 
could see was a fissure with scaly material between the 4th 
and 5th toe.  The scaly material was negative for fungus.  
The diagnoses included atopic eczema, currently in remission; 
seborrheic dermatitis of the scalp, on treatment, under 
control; mild intertrigo, presently in remission; 
interdigital tinea of the right foot, on treatment, under 
control; and, history of acne vulgaris, no residual.

In a February 1995 rating decision, the RO denied service 
connection for eczema on the basis that the SMRs were silent 
for eczema.  

A November 1995 report notes that the veteran was being 
followed for atopic dermatitis.  The report notes the use of 
hydroxyzine and another product with good results.  The 
veteran was doing well and no current symptoms were noted.  

A July 2000 VA compensation and pension examination for skin 
diseases reflects that the examiner was to evaluate the 
veteran for eczema.  The examiner noted "very little" 
evidence of any abnormality.  The veteran reported 
intolerance to cold in his fingers and toes, which the 
examiner noted, could not be verified.  The examiner 
concluded that there was no abnormality of the skin.  

In August 2000, the RO received 9 color photographs of the 
veteran's left wrist, hand, fingers, and left foot.  In the 
photographs, the skin appeared to be quite normal but on 
closer inspection, faintly and barely discernibly 
hypopigmented areas were visible on the hand and fingers.  
The toes appeared to have reddened areas.  

In January 2003, the veteran testified that he had eczema on 
the head, face, knees, arms, and occasionally the hands, 
crotch and feet.  This was manifested by itching, cracking, 
and bleeding.  Flare-ups occurred 5 or 6 times per year.  His 
representative noted that a diagnosis of thigh rash and tinea 
pedis was given during active service.  

D.  Allergy, Asthma, Throat Condition

An enlistment examination report dated in December 1990 notes 
no relevant abnormality.  SMRs reflect that an assessment of 
purulent rhinorrhea was given in February 1991 after the 
veteran reported nosebleeds and bloody vomitus.  A diagnosis 
of viral syndrome was given in April 1991.  Another April 
1991 report reflects complaint of sinus pain and pressure 
around the eyes, sore throat, nausea, diarrhea for 1-1/2 weeks, 
had vomiting 2 days ago, and was discharged from the hospital 
last week for same problem.  The report notes that the ear, 
nose, throat and chest were clear.  Dimetapp and an 
antibiotic were prescribed.  

Allergic rhinitis symptoms were assessed in March 1994.  
Increased nasal congestion, inflamed mucosa, and allergy 
symptoms were noted.  The veteran was using a Beconase(r) 
inhaler. 

A July 1994 report reflects swollen lymph nodes and sore 
throat for a week with painful swallowing and occasional loss 
of equilibrium.  The veteran reported a history of sinus 
infection since removal of wisdom teeth in 1991.  The report 
notes that he had complaint of chronic sinusitis, and 
occasional wheezing and shortness of breath.  He reported a 
history of chlorine exposure two years prior.  The assessment 
was lymphatic disorder.  Another July 1994 report notes 
complaint of swollen throat glands.  The throat was tender to 
touch and there was slight swelling of the neck in the 
bilateral submandibular area.  An August 1994 work-up sheet 
reflects evaluation for a claim of "burnt lungs" due to 
chlorine gas.  

An August 1994 ENT (ear, nose, throat) consultation report 
reflects a two-month history of intermittent left parotid 
gland swelling described as a submandibular mass.  The 
veteran reported a history of radiation exposure at that 
time.  On examination, the face was slightly asymmetrical 
with a larger left parotid, but no discrete mass was found on 
palpation.  Because the veteran reported a family history of 
thyroid disorder, a thyroid function test was ordered; 
however, there is no record of any results.  

The veteran submitted a claim for service connection for 
possible asthma, swollen throat, and sinus infection with 
allergies in August 1994.  

The veteran underwent a VA ENT examination in September 1994.  
During examination, the veteran reported that wisdom teeth 
extraction caused an opening into a maxillary sinus on the 
upper mandible and a fracture of the lower mandible.  He 
complained of sinus congestion, postnasal drip, and allergies 
with seasonal variation.  He reported that a lump in the neck 
sporadically appeared and disappeared in the months prior to 
separation and he said he had occasional strep throat.  A VA 
chest X-ray taken in September 1994 showed a normal chest and 
that all structures were normal.  The only diagnosis was 
allergic rhinitis.  

A February 21, 1995 report notes that the veteran felt that a 
neck mass in left submandibular area was slowly growing.  An 
examiner noted that the left submandibular gland was slightly 
larger than the right. 

The RO denied service connection for allergy, asthma, and for 
a throat condition in a February 1995 rating decision.  The 
RO determined that the law bars service connection for 
seasonal allergies and there was no treatment for asthma or 
throat trouble during active service.  

A March 1995 computerized tomography (CT) study showed no 
abnormality other than a slightly larger left submandibular 
salivary gland, felt to be a normal variant.  The study also 
showed a small septum in the posterior left maxillary sinus 
and a small mucus retention cyst anteriorly.  Another March 
1995 report notes that the swelling had completely resolved.  
The assessment was possible episode of purulent parotiditis 
but no objective evidence at this time.  

According to a May 1996 VA report, the veteran had shortness 
of breath with exercise.  The assessment was symptoms of 
asthma.  A steroid inhaler was to be tried.  A June 1996 
report reflects slight improvement with Asmacort(r).  The 
impression was suspected bronchitis with bronchospasm.  

The veteran underwent a VA general medical examination in 
July 2000.  The examiner reviewed the claims file and noted 
that the veteran had been treated for a throat condition 
during active service that appeared to have been a viral 
condition with lymph node enlargements in his neck.  The 
condition resolved with treatment during active service, 
however.  The examiner noted that the asthmatic symptoms had 
more recently been diagnosed as reactive airway disease.  
Symptoms of this disease appeared to arise when the veteran 
became excited or was exposed to perfumes, bleach, chlorine, 
or other irritating products.  Nasal symptoms flared in 
Spring and Fall.  The diagnoses included reactive airway 
disease, noticeable when exposed to irritating substances in 
the atmosphere, and which occasionally necessitates an 
inhaler; no significant residual found previously or on 
current examination; and, throat condition due to viral 
infection with lymph node enlargement in neck, resolved.  

The veteran underwent a VA ENT examination in July 2000.  The 
veteran reported the neck mass that was seen during active 
service and he reported that a work-up had been done at the 
Oklahoma City VA Medical Center.  The examiner noted that 
none of those records were available for review.  The 
nasopharynx was clear as was the larynx and hypopharynx.  The 
examiner found a palpable, tender submandibular gland that 
would require resection and further study.  A second examiner 
also palpated the gland and agreed that it should be 
resected.  The veteran agreed to bring in medical records for 
another pre-operative evaluation. 

The veteran underwent VA spirometry in July 2000 that 
confirmed respiratory obstructive pattern, small airways 
obstruction (nonspecific), and significant bronchodilator 
response.  

In August 2000, the RO received VA outpatient treatment 
reports from Lawton, Oklahoma, VA outpatient clinic.  These 
did not provide any additional relevant evidence.  

In January 2003, the veteran testified that his immune system 
was weakened by exposure to various pathogenic microorganisms 
during active service as a military policeman, where he was 
in contact with various body fluids of drug addicts and 
others.  He felt that those microorganisms compromised his 
immune system to the point of weakening his resistance to 
allergies.  He noted that diagnoses such as allergic rhinitis 
were first given during active service and during a September 
1994 VA examination.  He felt that hay fever and asthma were 
due to his weakened immune system.  He also testified that he 
felt that his asthma was related to an incident during active 
service where he was exposed to chlorine gas, which occurred 
when he worked an accident scene that involved a truckload of 
chemicals that spilled.  He has had occasional attacks of 
asthma-like symptoms since that time.  His representative 
noted that a doctor had mentioned in October 1996 that the 
veteran had reactive airway dysfunction syndrome secondary to 
chlorine gas exposure.  

Concerning a throat condition, the veteran testified that a 
gland in the back of the neck swelled up periodically, which 
necessitated the removal of a salivary gland.  

E.  Jaw, Temporal Mandibular Joint, Headaches 

An enlistment examination report dated in December 1990 notes 
no relevant abnormality.  The veteran underwent left knee 
surgery in 1991.  During that hospitalization, the veteran 
reported that he had a headache since return from surgery.  
The disposition report reflects that the discharge diagnoses 
included "spinal headache".  In or around October 1991, the 
veteran underwent oral surgery for extraction of third molars 
(#1, 16, 17, and 32).  X-ray films show severely impacted 
molars.  A November 1991 report notes bleeding mildly from 4 
status post molar extraction sites at Fort Gordon.  No other 
SMR mentions complaint or treatment for a jaw or mandible-
related disorder; however, complaint of headache was 
occasionally noted.   

The veteran submitted a claim for service connection for 
residuals of a broken jaw or punctured sinus in August 1994.  
A September 1994 VA orthopedic examination report reflects 
that he reported that during wisdom tooth removal in 1991, 
his jaw was fractured and they punctured a sinus cavity.  A 
September 1994 VA X-ray showed opacification of the frontal 
sinuses with clear and normal paranasal sinuses elsewhere.  
The examiner found the head, face, and neck to be 
unremarkable.  The thyroid felt normal.  No lump was felt in 
the neck or mandible.  The diagnoses included history of 
recurrent headaches, most likely tension-type.  The examiner 
also noted psychosomatic complaints that might be explained 
by a psychiatric evaluation.  

An October 1994 VA medical certificate reflects that the 
veteran reported having suffered a broken jaw in the Army.  
The report notes complaint of headaches and jaw problems.  
Another October 1994 report reflects that the veteran was 
being treated for a chronic headache disorder.  The veteran 
reported continued headache with dizziness for the recent 10 
days.  The veteran reported that reading for even two minutes 
caused vomiting, yet he reportedly brought a book to the 
clinic, which he was observed to read without difficulty.  A 
December 1994 VA medical certificate contains a diagnosis of 
left temporal mandibular joint disease.  A December 1994 VA 
treatment report reflects that there was a pop of the left 
mandible on opening and closing.  

VA treatment reports dated at various times in the 1990s 
reflect complaint of headache and temporal mandibular joint 
syndrome. Significantly, a December 1994 treatment report 
states that the veteran's headaches were probably due to left 
temporal mandibular joint syndrome, which is probably due to 
a jaw fracture caused by dental extraction in 1991.  

The RO denied service connection for residuals of a jaw 
fracture in a February 1995 rating decision on the basis that 
the SMRs were silent for a jaw fracture. 
 
A February 1, 1995 report notes a complaint of jaw pain.  
According to the report, the veteran reported that he had 
dislocated his jaw during active service in a car accident 
and in a plane crash and that the pain originally began in 
1991 when his jaw was fractured during third molar removal.  
He reported that his left jaw fell out of place occasionally.  
A loud clicking was heard in the left temporal mandibular 
joint on opening the jaw.  The assessment was left temporal 
mandibular joint disk derangement.  

A March 1995 report carries an impression of temporal 
mandibular joint disease.  A March 1995 CT study showed no 
abnormality other than a slightly larger left submandibular 
salivary gland.  

A July 1995 neurology report reflects an assessment of 
chronic migraine headaches.  

In November 1995, the veteran complained of a burning 
sensation in the left neck with lumps in the left jaw and 
lower lip.  The impression was severe left temporal 
mandibular joint but a normal ENT examination.  An oral 
surgery consultation was requested.  

During a July 2000 VA oral surgery consultation, the veteran 
reported his left jaw fracture following molar extraction and 
additional facial trauma, but no fracture, a year later in a 
bar fight (he was a military policeman).  He reported that he 
currently had jaw sticking, pain, and limited motion.  The 
examiner gave a diagnosis of status post jaw fracture during 
wisdom teeth extraction; probable left temporal mandibular 
joint internal derangement; mandibular hypomobility (75 
percent of normal); and, moderate myofacial pain dysfunction.  

During a hearing in January 2003, the veteran testified that 
when his impacted molars were surgically removed, the surgeon 
mentioned that a small artery had been nicked accidentally 
and bit of bone had chipped, or fractured, from the lower 
mandible.  The surgeon repaired the damaged areas and sent 
the veteran back to his barracks where he began to bleed, 
passed out, and was taken back to the hospital where the 
wound was repacked.  Since that time, he has had temporal 
mandibular joint syndrome, dizziness, facial swelling, and 
headaches.  

F.  Left Foot

A December 1990 enlistment examination report reflects 
moderate, asymptomatic pes cavus (high arch), bilaterally.  
On a December 1990 enlistment report of medical history, the 
veteran noted a scar on the right big toe, but no other foot 
problem.  A June 1991 orthopedic consultation report notes a 
possible left 1st metatarsal fracture; however, an X-ray 
showed a bone spur.  The impression was 1st metatarsal spur 
and no evidence of fracture.  Another June 1991 X-Ray report 
reflects soft tissue swelling over the dorsum of the left 
foot and residual of old healed fracture involving the dorsal 
base of the 2nd metatarsal.

The veteran submitted a claim for service connection for a 
bone chip in the left foot in August 1994.  

The veteran underwent a VA orthopedic compensation and 
pension examination in September 1994.  The examiner noted a 
significant pes cavus deformity and mild equinovarus 
deformity.  The veteran complained of pain in the dorsum of 
the base of the third metatarsal, although no abnormality was 
palpable.  There was no callous formation.  A September 1994 
VA X-ray showed a normal left foot.  The diagnoses included 
history of left foot injury with pes cavus and equinovarus 
deformity, symptomatic.  

The RO denied service connection for a chipped bone of the 
left foot in a February 1995 rating decision.  The RO 
determined that the SMRs were silent for such condition.

During a July 2000 VA joints examination, the examiner noted 
a chipped bone in the left foot.  The veteran reported that 
it ached occasionally.  The diagnosis was chipped bone of the 
"right" (sic) foot.  The examiner found no current 
residual, except for the reported occasional ache.  

In January 2003, the veteran testified that he fractured a 
left metatarsal in 1991 and developed a bone spur shortly 
thereafter.  Since then, abnormal left shoe wear has 
occurred.  He also noted that a service-connected left knee 
condition resulted in a shorter left leg, which also 
aggravated the foot.  He testified that the chipped bone 
resulted in aching and swelling.  He testified that that 
could not take painkiller for the chipped bone because of his 
stomach condition.  He recalled that during a September 1994 
VA examination, a cavus equinovarus deformity, symptomatic, 
was noted.  He testified that his left foot has taken 
additional abuse because of his service-connected left knee 
condition, which exposes the left foot to additional twisting 
and has caused a second fracture of the left foot.  



G.  Left Hip

An enlistment examination report dated in December 1990 notes 
no relevant abnormality.  A September 1992 report reflects 
that the veteran was seen for a follow-up for his knees 
during which pain in both hips during adduction was elicited.  
A December 1993 medical board report mentions that the 
veteran continued to have persistent knee, back, and hip 
pain.  On an undated bone scan questionnaire, the veteran 
reported severe pain in the left hip.

The veteran submitted a claim for service connection for 
"bad hip" in August 1994.  

During a VA examination in September 1994, the examiner noted 
full passive range of motion of the left hip, although all 
motion produced complaint of pain.  Active range of motion 
was restricted to 60 degrees of forward flexion with pain; 
however, no pain was reported as veteran extended the left 
leg backward, as he internally and externally rotated it, or 
in abduction/adduction.  The diagnoses included symptomatic 
left hip, by history.  

The RO denied service connection for the left hip in a 
February 1995 rating decision.  The RO determined that the 
SMRs were silent for any left hip disorder. 

A July 2000 VA joints compensation and pension examination 
report reflects that the examiner found a left hip disability 
manifested by left leg limitation of motion, which was felt 
to be secondary to the service-connected left knee.  The 
examiner noted that previous knee trauma resulted in the left 
leg being 1/2-inch shorter than the right.  

In January 2003, the veteran testified that the left hip was 
painful even prior to discharge from active service.  




H.  Left Leg Shortening, Muscle Mass, Muscle Spasm

An enlistment examination report dated in December 1990 notes 
no relevant abnormality.  In October 1992, the veteran 
complained of bilateral muscle spasms and he reported that he 
was losing muscle mass.  A May 1993 report on the left knee 
notes that the veteran also gave a one-year history "body 
spasm" occurring once or twice per day.  He described these 
as uncontrolled muscle spasm in various extremities lasting 
from a few minutes to 20 minutes, during which time he was 
aware of what was going on.  The report notes that the 
veteran reported that he had continued his weight lifting and 
stretching exercises but that he had decreasing muscle mass 
in the lower extremities.  The assessment was long history of 
extremity muscle spasm.  A neurology work-up was planned.  

A November 1993 clinical note reflects that the veteran had 
reported for completion of a medical board evaluation.  The 
veteran reported that he still had body "spasms" of 
different muscle groups.  The spasms were not really painful, 
but they reportedly did cause him to awaken during sleep.  He 
had the spasms for 20 to 30 days and up to one hour in 
duration, which he had noticed in recent years.  A December 
1993 medical board report mentions that an EMG 
(electromyography) was pending for evaluation of left upper 
extremity muscle twitches.  The impression was muscle 
twitches of questionable etiology.  

A December 1993 neurology consultation report reflects that 
the veteran reported occasional muscle twitching.  As an 
example, he reported occasional left thigh spasm that made 
the left patella appear to jiggle.  The veteran felt that he 
had lost muscle bulk and that someone had told him that his 
body was simply deconditioning as a result of his knee 
injury.  The impression was no apparent neuromuscular 
disease.  

A number of 1993 medical records refer to partial 
meniscectomy on the left in 1991.

In August 1994, the veteran submitted a claim for service 
connection for left leg shortening, for muscle spasm of the 
face, back, legs, and arms, and for loss of muscle mass 
throughout the body.  

The veteran underwent a VA orthopedic examination in 
September 1994, during which he reported a two-year history 
of muscle twitches, which occurred at various places, 
including the face, cheeks, eyebrows, shoulders, back, and 
knees.  The examiner noted excellent muscle development and 
strength throughout the extremities with no unilateral muscle 
mass change.  All peripheral joints appeared to be normal in 
size and had full range of motion. The examiner concluded 
that no muscle disease was found.  The examiner also noted 
psychosomatic complaints that might be explained by a 
psychiatric evaluation.  

A December 1994 VA treatment report reflects that an 
impression of probable seizure disorder was given after the 
veteran complained of whole body muscle spasm and jerking of 
all extremities while awake.  An EEG (electroencephalogram) 
was requested.  

The RO denied service connection for left leg shortness, loss 
of muscle mass, and for muscle spasm in a February 1995 
rating decision.  The RO determined that the SMRs were silent 
for such conditions.
 
A March 1995 report notes that the veteran underwent a sleep-
deprived EEG on February 28, 1995.  The EEG recorded 
twitching of both lower extremities.  A neurology appointment 
was made for July 1995.  

A July 1995 neurology report reflects complaint of muscle 
spasm that began during active service after the veteran 
helped decontaminate Desert Storm vehicles returning from 
Saudi Arabia in 1992.  The only assessment given was chronic 
migraine headaches.  

A July 2000 VA joints compensation and pension examination 
report reflects that previous knee trauma resulted in the 
left leg being 1/2-inch shorter than the right.  The examiner 
noted loss of muscle mass on the left.  

In January 2003, the veteran testified that muscle spasm and 
loss of muscle mass was noted several times in his SMRs, even 
though the RO found no such documentation.  He testified that 
that he has developed a lazy leg as a result of service-
connected conditions.  

I.  Left Shoulder

An enlistment examination report dated in December 1990 notes 
no relevant abnormality.  An August 1993 orthopedic 
consultation report reflects that the veteran had mentioned 
having dislocated the left shoulder 5 times, although the 
shoulder appeared to be normal at that time and an X-ray 
taken in August 1993 was not available.  There is no date or 
other details of these previous dislocations.  The 
consultation report was chiefly for a left knee complaint and 
makes no further mention of the left shoulder.  

A November 1993 treatment report also mentions 5 left 
shoulder dislocations.  On an undated bone scan 
questionnaire, the veteran reported severe pain in the left 
shoulder.  An April 1994 treatment note reflects that the 
veteran was found fit for a medical board evaluation for his 
knee and shoulder; however, further medical board reports 
concern only the knees.  

The veteran submitted a VA compensation claim in August 1994, 
mentioning the left shoulder among others.  He reported 
treatment for the condition during active service.  

A September 1994 VA compensation and pension orthopedic 
examination report reflects that the veteran complained of 
injuring his left shoulder in 1991 during a fall on a 
stairway.  He reported recurring pain since that time, 
especially when lifting.  The examiner noted excellent muscle 
development and strength at all extremities.  During left 
shoulder manipulation, he complained of pain on full 
abduction and flexion.  No crepitus or tenderness was 
palpable.  The impression was history of old injury, left 
shoulder, intermittently symptomatic; rule out X-ray changes.  
A subsequent X-ray showed a normal left shoulder.  

In February 1995, the RO denied the claim, finding treatment 
for a pulled shoulder one time during active service and that 
the injury had since resolved. 

In a substantive appeal, the veteran argued that left 
shoulder soft tissue might have been damaged and that X-rays 
would not show soft tissue damage.  

A July 1995 neurology report mentions a history of a left 
shoulder injury in 1991; however, no current complaint was 
mentioned.  

A July 2000 VA joints compensation and pension examination 
report reflects that the examiner noted that a complaint of 
limitation of motion of the left shoulder was to be 
attributed to an automobile accident (which occurred in 
1996).  

In January 2003, the veteran testified that left shoulder 
pain began during active service and has recurred ever since, 
which, he surmised, would exclude the 1996 auto accident as a 
source.  He testified that in the 1996 auto accident, he did 
not injure his left shoulder.  He noted 5 left shoulder 
dislocations during active service.  He noted that during his 
enlistment examination, he did 15 pull-ups with no problem.  
He testified that he injured his shoulder during active 
service when he thwarted an assassination attempt and hit a 
cement wall in the process.  He also testified that prior to 
coming to the hearing in Washington, D.C., he personally 
visited Fort Sill, where he located the additional SMRs that 
he brought to the hearing.  He testified that some 
documentation of the shoulder injury was contained in 
personnel records not released by the Army because he was 
involved in a shooting that is still under investigation. 



J.  Frostbite

An enlistment examination report dated in December 1990 notes 
no relevant abnormality.  The veteran's SMRs do not mention 
any relevant complaint.  

The veteran submitted a claim for service connection for 
frostbite of the hands, feet, ears, face, and nose in August 
1994.  

The RO denied service connection for frostbite in a February 
1995 rating decision.  The RO determined that the SMRs were 
negative for treatment for such condition.  

A July 2000 VA compensation and pension examination for skin 
diseases reflects that the examiner was to evaluate the 
veteran for eczema; however, the veteran reported exposure to 
the cold while performing guard duty in Germany in 1992.  He 
felt that abnormalities of the skin of his hands and feet 
resulted.  The examiner found no evidence of orthopedic 
abnormality of any joint.  The examiner found no symptom 
typical of cold exposure, such as excessive thinning or 
glistening of the skin, excessive peeling or loss of 
integrity of the skin, or any joint problem.  The veteran 
reported intolerance to cold in his fingers and toes, which 
the examiner noted, could not be verified.  

In August 2000, the RO received 9 color photographs of the 
veteran's left wrist, hand, fingers, and left foot.  In the 
photographs, the skin appears quite normal but on closer 
inspection, faintly and barely discernibly hypopigmented 
areas are visible on the hand and fingers.  The toes appear 
to have reddened areas.  

In January 2003, the veteran testified that the white spots 
on his hands were caused by reduced blood flow because of 
dead nerves.  This occurred in wintertime in Germany where 
his duty included being in unheated areas for 5 hours shifts.  
He testified that there might not be any documentation of 
such duty conditions or complaint of frostbite because his 
personnel records were not available.  He also testified that 
he did not shave because of ingrown whiskers on his face due 
to frostbite.  
II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations under 
the new law, to include as delineated under the newly 
promulgated implementing regulations.

In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by rating actions, an SOC and SSOCs, been advised of the 
evidence considered in connection with his claims, and what 
evidence that is potentially probative or not probative of 
the claims.  38 C.F.R. § 3.159(b)(1), (e).  The RO has 
attempted to obtain, and has associated with the claims file, 
all pertinent service records and VA medical records 
identified by the claimant.  Although the veteran testified 
that certain treatment reports contained in a temporary file 
at the RO and his military personnel records have not been 
obtained, these are not necessary because the two claims 
denied below have been so on the basis of no current 
disability, rather than on a lack of treatment reports or 
lack of facts that might be found in the veteran's personnel 
file.  

The Board emphasizes that by letter dated in October 2001, 
the RO notified the veteran of the provisions of the VCAA and 
its potential impact on his claims, allowing him an 
additional period of time in which to present evidence and/or 
argument in support of the appeal.  He was informed as to 
what evidence he must submit and what evidence VA would 
attempt to obtain.  Quartuccio, supra.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the claims.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  In Allen v. Brown, 7 Vet. App. 
439, 448 (1995), the United States Court of Veterans Appeals 
stated

Thus, pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-
service-connected condition is 
proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation.

In cases involving a question of medical causation, competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 



A.  GU (Kidney, Bladder, Prostate, Testicles)

Service connection has been established for epididymitis, 
which appears to include left orchialgia and spermatocele; 
however, a July 1995 VA treatment report notes BOO symptoms 
and chronic prostatitis.  An April 1995 VA examiner found 
prostatitis and linked it to the same organism that caused 
epididymitis.  Thus, the examiner has offered medical 
evidence linking prostatitis to active service.  There is no 
medical evidence to the contrary, and the Board notes that 
the veteran filed his service connection claims so soon after 
release from active duty that further evidence of continuity 
of symptoms since discharge appear to be unnecessary.  The 
Board finds that BOO and prostatitis began during active 
service.  The Board therefore grants service connection for 
BOO and prostatitis.  

B.  GI Condition

The medical evidence reflects that the veteran has no GI 
condition other than hemorrhoids, for which service 
connection has already been established.  Although peptic 
ulcer disease was suspected, a barium swallow study showed 
that the digestive tract was normal.  The medical evidence 
suggests that epigastric complaints might be due to 
psychosomatic factors, rather than any organic disorder of 
the GI system.  The veteran has testified that he has ulcers 
and diarrhea; however the medical evidence for this is 
negative.  The veteran, as a layman without proper medical 
training and expertise, is not competent to provide probative 
evidence on a medical matter such as the diagnosis or 
etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, his 
testimony cannot be used to establish service connection for 
a GI condition.  Although the medical evidence appears to 
favor service connection for anxiety disorder that might be 
related to the epigastric symptoms, the veteran has elected 
not to pursue this potential claim.  Thus, because no 
competent medical diagnosis has been made with respect to the 
GI system, the Board must find that the preponderance of the 
evidence is against the claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Service connection for a GI condition is therefore denied.  

C.  Eczema

The veteran claims that he has had eczema all of his life; 
however, none was shown on his entrance examination.  Because 
no clear and unmistakable evidence to the contrary has been 
submitted, soundness on entry into active military service is 
presumed.  38 C.F.R. § 3.304(b).  

A September 1994 VA examiner gave a diagnosis of atopic 
eczema, currently in remission.  The Board notes that the 
Court has held that where fluctuating conditions (such as 
tinea pedis) escape detection on examination, VA must conduct 
an examination during the active stage of the disease.  
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In so 
holding, the Court stated: "It is the frequency and duration 
of the outbreaks and the appearance and virulence of them 
during the outbreaks that must be addressed".  Id. at 407 
(quoting Bowers v. Derwinski, 2 Vet. App. 675, 676 (citing 38 
C.F.R. § 4.1 (1991)).  Compare with Voerth v West, 13 Vet. 
App. 117, 122 (1999), where another examination was not 
required.  Thus, although the condition was in remission at 
the time of the examination, the Board will resolve any 
remaining doubt in favor of the veteran and grant service 
connection for those skin disorders diagnosed during the 
September 1994 VA examination.  Service connection for eczema 
(which includes intertrigo), seborrheic dermatitis, and tinea 
pedis is granted.   

D.  Allergy, Asthma, Throat Condition

Allergic rhinitis with increased allergy symptoms and the 
need for an inhaler were first shown during active service 
and appear to have continued since active service.  Purulent 
rhinorrhea, which was noted in February 1991, has not 
reappeared.  Swollen lymph glands were shown during active 
service; however, no diagnosis has been given for that 
condition and in July 2000, a VA examiner determined that a 
virus had caused the condition, which had since resolved.  
Asthma was suspected in May 1996 and bronchitis was suspected 
in June 1996.  In July 2000 a VA examiner opined that the 
previous asthmatic symptoms referred to reactive airway 
disease, which had recently been diagnosed.  The Board finds 
significant competent medical evidence that allergic rhinitis 
and allergy symptoms began during active service and that 
allergy symptoms were later linked to reactive airway 
disease.  There is no medical evidence to the contrary.  The 
Board therefore grants service connection for allergic 
rhinitis and for reactive airway disease.  

Concerning the throat condition, the Board finds that the 
medical evidence reflects that the neck swelling has been 
attributed to a viral infection that resolved.  Thus, there 
is no current disability with respect to the previous throat 
condition shown during active service.  

E.  Jaw, Temporal Mandibular Joint, Headaches 

The September 1994 VA examination report offers a favorable 
opinion concerning recurrent headaches, felt to be the 
tension-type headaches.  However, a December 1994 VA medical 
report links headaches to temporal mandibular joint syndrome, 
and further links temporal mandibular joint syndrome to a jaw 
fracture during dental extraction during active service.  
Although no jaw fracture is noted in the SMRs, because the 
SMRs mention both the dental extraction and recurrent 
headaches, the Board finds that service connection for 
headaches should be granted.  Because temporal mandibular 
joint syndrome is linked to active service, service 
connection for temporal mandibular joint syndrome should also 
be granted.  There does not appear to be any other jaw-
related symptom other than temporal mandibular joint 
syndrome.  The Board therefore grants service connection for 
temporal mandibular joint syndrome and for headaches.  

F.  Left Foot

The medical evidence reflects that the left foot suffered 
trauma during active service that likely caused a bone spur 
at the 1st metatarsal, soft tissue swelling of the dorsum of 
the left foot, and a fracture of the 2nd metatarsal.  A VA 
examiner has attributed occasional aching to that trauma.  
The veteran has also reported occasional swelling.  There is 
no medical evidence tending to link these residuals to any 
other cause and the veteran reported these residuals 
immediately after separation from active service (which 
fulfills the necessity of showing continuity of symptoms).  
The Board therefore finds that service connection should be 
granted for residuals of a left foot injury.  

G.  Left Hip

Left hip pain was noted during active service.  A September 
1994 VA examiner provided additional medical evidence of that 
pain.  A July 2000 VA examination report clearly attributes a 
left hip disability manifested by limitation of motion of the 
left leg, i.e., limitation of motion of the left hip joint, 
to service-connected left knee trauma.  The Board therefore 
finds that regardless of possible direct service connection 
claim, the medical evidence clearly establishes service 
connection for the left hip on a secondary basis.  Service 
connection for painful limitation of motion of the left hip 
is therefore granted.  

H.  Left Leg Shortening, Loss of Muscle Mass, Muscle Spasm

The Board finds satisfactory medical evidence that attributes 
left leg shortening to service-connected left knee trauma.  
Thus, the Board grants service connection for left leg 
shortening.  The Board also finds satisfactory medical 
evidence that attributes loss of muscle mass of the left leg 
to the service-connected left knee.  Thus, the Board grants 
service connection for loss of left leg muscle mass with 
resulting weakness of the left leg.  

There is no medical evidence of any neurological disorder of 
the muscles.  The veteran has testified concerning muscle 
spasm; however, there is no medical evidence of a related 
diagnosis.  The preponderance of the evidence is against the 
claim of service connection for muscle spasm and therefore 
the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  
Therefore, the claim for service connection for muscle spasm 
must be denied.  

I.  Left Shoulder

A painful left shoulder is shown in the veteran's SMRs.  In 
fact, the veteran was being examined in preparation for a 
medical board for his knee and his shoulder.  Medical 
evidence reflects that the left shoulder has been 
intermittently symptomatic since active service.  Regardless 
of the medical opinion attributing the shoulder disorder to a 
1996 auto accident, the Board finds that the left shoulder 
clearly was painful prior to that incident. Thus, the Board 
must discount that opinion.  The veteran submitted his claim 
for service connection for the left shoulder immediately 
after active service.  The Board finds that painful left 
shoulder limitation of motion began during active service.  
Service connection for a left shoulder disability manifested 
by limitation of motion is therefore granted. 

J.  Frostbite

The Board finds no medical evidence of a current disability 
related to cold injury.  The veteran has offered testimony of 
incidents of cold exposure and frostbite that are not 
documented in his records and the Board has no reason to 
doubt this testimony, as his records reflect service in a 
cold climate.  Therefore, it will not be necessary to obtain 
additional personnel or treatment reports.  What is lacking 
in this case is any competent medical evidence of a current 
disability to associate with the veteran's exposure to cold.  
The veteran has been offered VA dermatology and other medical 
examinations, none of which show any current disability 
associated with frostbite.  The veteran has submitted color 
photos of his skin.  Service connection has been granted for 
other skin conditions in this decision.  Because the medical 
evidence confirms no current residuals of frostbite, the 
Board must find that the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Service 
connection for residuals of frostbite is denied.  

ORDER

1.  Entitlement to service connection for a GU disability 
manifested by bladder outlet obstruction and for prostatitis 
is granted.

2.  Entitlement to service connection for a GI disorder is 
denied.

3.  Entitlement to service connection for eczema, seborrheic 
dermatitis, and tinea pedis is granted.  

4.  Entitlement to service connection for allergic rhinitis 
and reactive airway disease is granted. 

5.  Entitlement to service connection for recurring headaches 
and for temporal mandibular joint syndrome is granted.

6.  Entitlement to service connection for residuals of left 
foot trauma is granted. 

7.  Entitlement to service connection for left hip limitation 
of motion is granted.

8.  Entitlement to service connection for shortening of the 
left leg with loss of muscle mass of the left thigh is 
granted.

9.  Entitlement to service connection for left shoulder 
disability is granted.

10.  Entitlement to service connection for residuals of 
frostbite is denied.



_____________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

